Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 14 is objected to for the minor informality “at an angle to horizontal“. It is assumed that ‘at an angle to the horizontal‘, is meant instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 5, 13-17 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shibazaki (US 8,134,688).
Claims 1, 4, 20: Shibazaki teaches (Figs. 1, 3) a lithographic apparatus comprising: a substrate table (WST) configured to hold a substrate (W); a reference frame (C11L38);
a grating (39) attached to the substrate table or the reference frame; a sensor (62) attached to the other of the substrate table or the reference frame (C24L53-55), the sensor configured to detect radiation redirected by the grating to measure the relative position between the substrate table and the reference frame (C25L11-16); and
a barrier (glass plate, C16L14) associated with the grating or sensor, the barrier positioned to hinder contamination from reaching the associated grating or sensor and having a surface facing away from the associated grating or sensor at a distance between 300 µm and 5 mm from the associated grating or sensor (C16L16 teaches that the plate is 1mm thick and in contact with the table, which means that the surface of the plate facing away from the associated grating or sensor is at a distance of 1mm from the associated grating or sensor).
Claim 20 is the corresponding device manufacturing method.
Claim 2:   C16L14-15 teaches that the surface of the barrier is liquidphobic. 
Claim 5:    C16L13-24 teach that the barrier is placed on the upper surface of the table, and that the distance between the upper surface of the barrier and the grating is equal to the thickness of the barrier. Therefore, the barrier would have to be in contact with the grating, since the grating is formed on the surface of the table.
Claim 13:    Since the glass plate “is set on the upper surface of the wafer table” it is not integral with the table and is removably 
Claims 15 and 16:    C67L49-50 teaches a contamination removal device (liquid repellent film) configured to remove contamination from the surface of the barrier (plate).
Claim 17:    Liquid repellent films alter the surface electrostatic potential.
Claim 14:    C13L50-53 teaches that the table WTB can be tilted or inclined with respect to the XY plane. Therefore, the barrier, in use (the barrier is in use for the purpose of protecting the grating), is at an angle to horizontal such that any liquid droplets on the barrier move under the influence of gravity.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibazaki (US 8,134,688).
Claim 11:    Shibazaki discloses the apparatus of claim 1 (including a thickness of the barrier), but does not appear to disclose that the barrier is between 0.1 and 2 µm thick. However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Moreover, Applicant has not disclosed any criticality to the claimed range. Therefore, one of ordinary skill in the art at .
Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibazaki (US 8,134,688), in view of Jansen et al (US 2007/0114451).
Claim 3:   Shibazaki teaches the apparatus of claim 1, but does not appear to disclose that the barrier is integral with the grating. Jansen et al disclose [0059] a cover plate integral with the object that it is intended to cover. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Shibazaki’s teachings to be integral with the grating, so as to prevent any leakage of contaminants onto the grating.
Claim 12:    Shibazaki teaches claim 1, but does not appear to specify that the barrier comprises a plurality of separate barriers each being positioned adjacent a different portion. Shibazaki does teach that the grating comprises different portions. (39Y1, 39Y2, 39X1, 39X2) of the associated grating or sensor. Jansen et al disclose [0059] a cover plate integral with the object that it is intended to cover. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Shibazaki’s teachings to be integral with the grating, so as to prevent any leakage of contaminants onto the grating. Covers that are integral with each grating will comprise a plurality of separate barriers each being positioned adjacent a different grating.
Claims 6, 8, and 9  rejected under 35 U.S.C. 103(a) as being unpatentable over Shibazaki as applied to claim 1 above, and further in view of Lof et al (7,199,858).
Shibazaki discloses the claimed invention except for further details of the barrier.
Lof teaches:
Claim 6: wherein the barrier (210) (Fig 17) is positioned distal from the associated grating or sensor (220) such that a gap (222) is present between the barrier and the associated grating or sensor.
Claim 8: further comprising a frame (200), wherein the barrier is attached to the frame.
Claim 9: wherein the barrier (210) surrounds a space (222) adjacent the associated grating or sensor.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the details of the barrier of Lof in the apparatus of Shibazaki, for the purpose of further protecting the grating in a non-contact fashion.
Claims 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shibazaki in view of Lof as applied to claims 6 and 9 above, and further in view of Miyajima et al (6,801,301).
Claim 7: Shibazaki discloses the claimed invention except for further comprising a gas supply configured to provide a gas to the gap. Miyajima teaches further comprising a gas supply (18b) (Fig 11) configured to provide a gas to the gap (between 18 and 18a). At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the gas supply of Miyajima to the gap of Shibazaki, for the purpose of completely purging air stagnated at the gap (C6L38-42).
Claim 10: Lof discloses further comprising a hole (230) (Fig 17) in the barrier.
.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This is a continuation of applicant's earlier Application No. 16/266,881.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/15/2022